DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 11/07/2022 claims, is as follows: Claims 1, 3, 5, 7-9, and 12-13 have been amended; and Claims 1-14 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a mounting structure for detachably mounting” in line 4
“structure” is the generic placeholder. 
“for detachably mounting” is the functional language.
In claim 14:
The limitation “a system for circulating air” in line 3
“system” is the generic placeholder. 
“for circulating air” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a mounting structure" in line 4 of claim 1 has been described in originally-filed specification on p. 08 as “A mounting structure 15 may be provided to detachably mount the food 15 support 10 in the food preparation chamber 2. The mounting structure 15 may be designed to allow air to circulate all around the food support 10 in mounted condition. Advantageously, the mounting structure 15 is designed such that in mounted condition a bottom gap 18 is provided between the air-permeable bottom 12 and the bottom wall 4 of the food preparation chamber 2. Furthermore, a lateral gap 16 may be provided between the sidewalls 3 of the 20 preparation chamber 2 and the perimeter of the air-permeable bottom 12 and, where present, the wall segment 14. The bottom gap 18 and lateral gap 16 may together form part of an air circulation channel. Advantageously, the mounting structure 15 is designed to minimize obstruction of said air circulation channel. In some embodiments, as illustrated in Fig. 1, the mounting structure 15 may  include a handle 1 7, with which the food support 10 may be suspended from a sidewall 3 of the food preparation chamber 2. The handle 17 may further advantageously allow a user to easily remove the food support 10 from the food preparation chamber 2.”
The limitation “a system for circulating air" in line 3 of claim 14 has been described in originally-filed specification on p. 08 as “the air circulation system 6 may include a fan 7 and a motor 9 for driving said fan 7.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (US 20070119443, previously cited) in view of Murat (US 20050115417, previously cited)
Regarding claim 1, De’Longhi discloses a food support (basket 4) for use in an air-based fryer (fryer 1) (para. 0019), the food support (basket 4) comprising: 
an air-permeable surface for supporting food to be prepared (para. 0017); and 
a mounting structure (handle 6) for detachably mounting the food support (basket 4) in a food preparation chamber of the air-based fryer (container 3 of fryer 1), such that hot air that in use is circulated in the food preparation chamber can flow through the air-permeable surface (para. 0036). 
De’Longhi does not disclose:
An air-permeable bottom; and 
wherein the air-permeable bottom comprises a peripheral zone having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom.  
However, Murat discloses a food support (food-cooking basket 1) comprises:
an air-permeable bottom (bottom 2) (para. 0030; fig. 1); and 
wherein the air-permeable bottom (bottom 2) comprises a peripheral zone (a single row of holes that is located in the outer most circumference of the bottom 2, outlined in fig. 1) having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom (bottom 2) (it is noted the single row of holes outlined in fig. 1 has an average air-permeability that is lower than the average air-permeability of the rest of the holes located in the bottom 2 combined).  

    PNG
    media_image1.png
    393
    504
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food support of De’Longhi such that the bottom of the basket is air-permeable, wherein the air-permeable bottom comprises the peripheral zone having the average air-permeability that is lower than the average air-permeability of the remainder of the air-permeable bottom as taught by Murat. Doing so would arrive at the same predictable result that allow air to circulate through the bottom surface of the food support via holes in the bottom. 

Regarding claim 3, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except the peripheral zone has an openness factor of less than 30%. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the openness factor of the peripheral zone is merely a design choice, in order to control how much air flow is desired through the peripheral zone for desired cooking style. 

Regarding claim 4, Murat discloses the air-permeable bottom (bottom 2) is at least partly made of a grid material (rigid material) (para. 0030; fig. 1).  

Regarding claim 5, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except a width W of the peripheral zone, measured between its outer and inner perimeter, is more than 3% of a total width of the air-permeable bottom. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the width of the peripheral zone is more than 3% of the total width of the bottom is merely a design choice, in order to accommodate desired cooking style. 

Regarding claim 6, De’Longhi discloses the food support (basket 4) is a basket, with the bottom being surrounded, at least partly, by a wall segment (side wall of basket 4). Murat discloses the air-permeable bottom (bottom 2) (para. 0030). 

Regarding claim 7, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except wherein a width W of the peripheral zone measures between 5% and 50% of a height H of the wall segment.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the width of the peripheral zone measures between 5% and 50% of a height H of the wall segment is merely a design choice, in order to accommodate desired cooking style. 

Regarding claim 8, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except wherein a surface area of the peripheral zone covers between 15% and 35% of a total surface area of the air-permeable bottom.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the surface area of the peripheral zone covers between 15% and 35% of a total surface area of the air-permeable bottom, is merely a design choice, in order to control how much air flows through the perforated bottom to accommodate desired cooking style. 

Regarding claim 9, Murat discloses the peripheral zone is inclined downward from an outer perimeter of the peripheral zone towards an inner perimeter (fig. 2A).  


    PNG
    media_image2.png
    295
    248
    media_image2.png
    Greyscale

Regarding claim 10, Murat discloses wherein at least a part of the air- permeable bottom (adjustment means 20) is detachably connected to the food support (basket 1) (para. 0061, lines 1-5).  

Regarding claim 11, Murat discloses the peripheral zone (a single row of holes that is located in the outer most circumference of the bottom 2, outlined in fig. 1) is formed as a separate insert (para. 0046) (it is noted the peripheral zone is formed partly by laying adjustment means 20 on the bottom 2).  



    PNG
    media_image1.png
    393
    504
    media_image1.png
    Greyscale


Regarding claim 12, Murat discloses the air- permeability the peripheral zone is adjustable (para. 0044).

Regarding claim 13, De’Longhi discloses the air-based fryer (fryer 1) comprising the food support (basket 4) (para. 0019).
 
Regarding claim 14, De’Longhi discloses the air-based fryer (fryer 1) comprises
a food preparation chamber (container 3);
a system (fan 13) for circulating air inside said food preparation chamber (container 3) (para. 0025); 
a heating element (electrical resistance 19) for heating the circulating air (para. 0031); and 
an air circulation channel (duct 8) delimited between the food support (basket 4) and the food preparation chamber (container 3), for guiding the circulating air around the food support and through the air-permeable bottom (para. 0024), wherein a total flow through area of the air-permeable bottom of the food support is at least equal to a total flow through area of the smallest cross section of the air circulation channel (it is noted the modification of claim 1 results in the bottom is air-permeable. The cross-section of the bottom is larger than the smallest cross section of the duct 8, which results in greater air flow). 

    PNG
    media_image3.png
    364
    420
    media_image3.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of De’Longhi (US 20070119443, previously cited) and Murat (US 20050115417, previously cited), in view of Payen (US 20080163764, previously cited)
Regarding claim 2, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except the peripheral zone is air- impermeable.  
However, Payen discloses a food support (food-receiver 2), wherein a peripheral zone is air-impermeable (non-perforated) (para. 0095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food support of De’Longhi such the peripheral zone is air-impermeable as taught by Payen, in order to retain fat within the baket to fit desired cooking style. 

Response to Amendment
With Respect to Notification of 112f: 
Applicant’s Argument:  with respect to limitations “a mounting structure for detachbly mounting” and “a system for circulating air” claims 1 and 14 respectively, on p. 05 of the Remarks “In response, the Applicant respectfully acknowledges the interpretation of the Office Action, and further respectfully submits that Applicant's as-filed specification provides examples of structures that may perform various aspects of the features of claims 1 and 14. See Applicant's as-filed specification, page 8, lines 24-27; and page 8, line 33 to page 9, line 2. The Applicant further respectfully submits that these examples are not an exhaustive list of all structures, or equivalents, which correspond to the "means for" elements recited in claims
1 and 14. Various other examples of structure and equivalents thereof for performing the claimed features are described throughout Applicant's as-filed specification. A person of ordinary skill in the art would understand from Applicant's as-filed specification of the present Application what structures, or equivalents thereof, may perform the functions recited in said claim.”
Examiner’s Response: Applicant’s arguments are respectfully not persuasive. Because limitations have met the three prong tests. The phrases “a mounting structure for detachbly mounting” and “a system for circulating air” use generic placeholders “structure” and “system” coupled with functional languages “for detachbly mounting” and “for circulating air” respectively without reciting sufficient structure to achieve the corresponding functions. Furthermore, the generic placeholders are not preceded by a structural modifier. Because 112f are invoked, the corresponding structures of the phrases are disclosed in the specification as below:
“a mounting structure” of claim 1 is described in in originally-filed specification on p. 08 as “A mounting structure 15 may be provided to detachably mount the food
15 support 10 in the food preparation chamber 2. The mounting structure 15 may be designed to
allow air to circulate all around the food support 10 in mounted condition. Advantageously,
the mounting structure 15 is designed such that in mounted condition a bottom gap 18 is
provided between the air-permeable bottom 12 and the bottom wall 4 of the food preparation
chamber 2. Furthermore, a lateral gap 16 may be provided between the sidewalls 3 of the
20 preparation chamber 2 and the perimeter of the air-permeable bottom 12 and, where present,
the wall segment 14. The bottom gap 18 and lateral gap 16 may together form part of an air
circulation channel. Advantageously, the mounting structure 15 is designed to minimize
obstruction of said air circulation channel. In some embodiments, as illustrated in Fig. 1, the mounting structure 15 may  include a handle 1 7, with which the food support 10 may be suspended from a sidewall 3 of the food preparation chamber 2. The handle 17 may further advantageously allow a user to easily remove the food support 10 from the food preparation chamber 2.”
The limitation “a system for circulating air" in line 3 of claim 14 has been described in originally-filed specification on p. 08 as “the air circulation system 6 may include a fan 7 and a motor 9 for driving said fan 7.”
With respect to rejections 112b: 
with respect to limitation “the peripheral zone is air-impermeable” of claim 2, Applicant’s argument is persuasive, therefore 112b rejection is withdrawn. 
With respect to claims 3, 5, 8-9, and 12-13, since amendments made to the claims, 112b rejections are withdrawn. 

Response to Argument
Applicant's arguments filed on 11/07/2022 have been considered but they are not persuasive because: 
Applicant’s Arguments: with respect to “Election/Restriction Response” section on p. 10-11 of the Remarks “Xiao (U. S. Patent Publication No. 2016/0174764) describes that slit-shaped and unidirectional air inlets 8 are evenly opened on a bottom plate 7 of a swirl guide cylinder, which is arranged in a rotationally radial configuration and used to form rotary flow of air. The air inlets 8 are formed by punching slots on a thin metal plate which is the bottom plate 7 and bending one side of the bottom plate 7 in a direction in which air flows to form guide plates. Further, the intake air is guided into rotary flow. Furthermore, air flows upward through a bottom of a frying basket 3 associated with the bottom plate 7, and converges at the center more forcefully, so that food within the frying basket 3 is evenly heated from bottom to top. A circular air inlet 72 is opened additionally in the center of the bottom plate 7 of the guide cylinder, which increases air volume that flows through the central part of the bottom of the frying basket 3, resulting more sufficient heating of food located in the central part of bottom of the frying basket 3. See Xiao, paragraph [0015].
Thus, Xiao merely describes the slit-shaped and unidirectional air inlets 8 being evenly
opened on the bottom plate 7 of the swirl guide cylinder, which is arranged in a rotationally
radial configuration and used to form rotary flow of air. However, Xiao nowhere teaches or
suggests that the bottom plate 7 (presumably equated to the claimed "air-permeable bottom")
includes a peripheral zone having an average air-permeability that is lower than an average
air-permeability of a remainder of the bottom plate 7. This is because in Xiao, the swirl guide
cylinder is arranged in a rotationally radial configuration and is used to form rotary flow of air.
Thus, nowhere does Xiao' s disclosure conceive a frying basket having a bottom plate with
different zones having different air-permeabilities since the intake air is guided into rotary flow
formed by means of the swirl guide cylinder (and not by means of having a bottom plate with
different zones having different air-permeabilities).”
Examiner’s Responses:
The applicant’s arguments are respectfully not persuasive. It is noted that Xiao’s frying basket encourages uniform heating from bottom to top (para. 0009 and 0015). The frying basket has a bottom plate 7 (shown in fig. 3), which is part of frying basket for supporting food, to encourage air flow from the bottom to the top. The configuration of bottom plate 7 has a plurality of air inlets 8 and a circular air inlet 72. Because the plurality of air inlets 8 are of the same shape, they have essentially the same air flow rate (air-permeability). One of air inlets 8 is considered a peripheral zone. According Vocabulary, “peripheral” is interpreted to mean “on or near an edge or constituting an outer boundary”. In other words, one of air inlets 8 is the peripheral zone because it is not in the center of the bottom plate 7. Said one of air inlets 8 has an average air-permeability that is lower than the average air-permeability of the remainder of the air-permeable bottom that includes the remaining of air inlets 8 and the circular air inlet 72. The configuration of bottom plate 7 of the frying basket shown in fig. 3 encourages uniform heating from bottom to top, which is the same problem that the claimed invention is trying to solve. 
Applicant’s Arguments: with respect to claim 1, on p. 12-13 of the Remarks “De'Longhi describes a fryer including a rotatable cooking basket and an oil container.
Further, the fryer includes air heating means and forced circulation means of the heated air
through the rotatable cooking basket for at least partially cooking a food product contained in the rotatable cooking basket through the heated air. Further, De'Longhi describes that the rotatable cooking basket has a horizontal axis placed in rotation by motorised means. See De'Longhi, paragraphs [0010] and [0018]. Thus, De'Longhi merely describes that the fryer includes the rotatable cooking basket and the oil container, where the rotatable cooking basket is rotated by motorised means. However, De'Longhi nowhere teaches or suggests that the fryer includes an air-permeable bottom including a peripheral zone having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom. This is because in De'Longhi, a fryer using oil is discussed, whereas in independent claim 1, a food support for use in an air-based fryer, is discussed. In De'Longhi, the fryer includes the oil container containing oil in which at least a portion of the rotatable cooking basket shall be immersed. Further, De'Longhi describes the rotatable cooking basket, which means due to the rotation associated with the cooking basket, De'Longhi's fryer structure will not present the problem that compile of food item on the center which causes non-homogenous heating. Without the problem to solve, there is no motivation to use De'Longhi to arrive at the solution provided by independent claim 1.
Thus, starting from De'Longhi' s disclosure, a person skilled in the art has no motivation
to conceive a rotatable cooking basket having a bottom with different zones having different
air-permeabilities since to cook food, De'Longhi uses the rotation operation associated with the
rotatable cooking basket (and not by means of having an air-permeable bottom with different
zones having different air-permeabilities).
The advantage of applying different air-permeability zones on the bottom of the food
support is that more homogeneous cooking result(s) (of food ingredients) could be achieved. See
page 2, lines 13-33, page 3, lines 1-4; and page 7, lines 22-26 of the Applicant's as-filed
specification. De'Longhi discusses the fryer including the rotatable cooking basket and the oil
container, which means due to the presence of rotatable cooking basket, De'Longhi fryer
structure will not require a bottom with different zones having different air-permeabilities.
Further, the Office Action, on page 14, asserts "[t]herefore, it would have been obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention to
modify the food support ofDe'Longhi such that the bottom of the basket is air-permeable,
wherein the air-permeable bottom comprises the peripheral zone having the average airpermeability that is lower than the average air-permeability of the remainder of the air-permeable bottom as taught by Murat. Doing so would arrive at the same predictable result that allow air to circulate through the bottom surface of the food support via holes in the bottom." (Emphasis in original). In response, the Applicant respectfully disagrees with the above assertion, and requests reconsideration in view of the remarks presented below.
Murat describes a food-cooking basket 1 for use in pressure cooking in a pressure cooker,
where the food-cooking basket 1 makes it possible to reduce the time required to cook food
while preserving the vitamins present in the food. Further, Murat describes that the food-cooking basket 1 is constituted by a sheet of rigid material defining a bottom 2 and side walls 3 of the
food-cooking basket 1. The sheet is provided with perforations 4. See Murat, paragraphs [0015]
and [0030]; and figure 1.
The Applicant respectfully submits that a person skilled in art will not be motivated to
combine the teachings of De'Longhi and Murat because, De'Longhi describes a rotatable food
basket, which means due to the rotation of the food basket, De'Longhi's fryer structure (even if
combined with the teachings of Murat) will not present the problem that compile of food item on
the center which causes non-homogenous heating. Without such problem to solve, there is no
motivation to combine De'Longhi and Murat. Further, starting from De'Longhi's fryer structure
while also using the teachings from Murat, a person skilled in the art would have no motivation
to conceive a food basket with different zones having different air-permeabilities.
Therefore, De'Longhi and Murat, either alone or in combination, fail to teach or suggest
the above mentioned features as recited in independent claim 1.”
Examiner’s Responses:
The applicant’s arguments are respectfully not persuasive. De’Longhi discloses a fryer 1 that allows food to be cooked in air and/or in oil, and duration of each cooking step can be set as required (emphasis added). In other words, the fryer 1 cooks food in different cooking styles i.e. cooking in oil or in air. When cooking in air, heated air moves through perforated basket 4 (para. 0036-0037 and 0022). 
In response to applicant's argument that there is no suggestion or motivation to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, De’Longhi discloses, as above, substantially all features of the claimed invention except air-permeable bottom, wherein the air-permeable bottom comprises a peripheral zone having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom. Murat discloses an air-permeable bottom 2, wherein the air-permeable bottom 2 has a peripheral zone (a single row of holes that is located in the outer most circumference of the bottom 2, outlined in fig. 1) having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom (bottom 2) (it is noted the single row of holes outlined in fig. 1 has an average air-permeability that is lower than the average air-permeability of the rest of the holes located in the bottom 2 combined) (para. 0030).  
[AltContent: oval]
    PNG
    media_image1.png
    393
    504
    media_image1.png
    Greyscale

One having ordinary skill in the art would combine references De’Longhi and Murat in order to allow heated air to flow through the bottom plate of the food support to reduce cooking time (para. 0015 of Murat). 
Further, the examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). De’Longhi discloses rotatable basket for cooking food using heated air (para. 0037). Murat discloses basket with perforations 4 at the bottom to reduce cooking time (para. 0034). The combination of references taken a whole would suggest to one of ordinary skill in the art to modify the bottom of the basket of De’Longhi to have perforations to allow heated air to flow through, in order to reduce cooking time. 
Further, De’Longhi and Murat are in the same food basket for cooking food; thus, they are considered to be analogous.
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761